SO ORDERED.

SIGNED this 17th day of November, 2020.




____________________________________________________________________________



             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANSAS



In re:

Pixius Communications LLC,                             Case No. 19-11749-11

                  Debtor.
WISPer Ventures Leasing LLC,
                  Plaintiff,                           Adv. No. 19-5110

v.

Pixius Communications LLC, Robert
Hanson, Jay S. Maxwell, individually and as
trustee of the Jay S. Maxwell Trust, James
R. Vosburgh, individually and as trustee of
the Vosburgh Family Revocable Trust, Carol
L. Murray, individually and as trustee of the
Carol L. Murray Living Trust Lies
Investments, LP, LV Properties, John Does
1-10, Jane Does 1-10, ABC Entities 1-10,
                 Defendants.




            Case 19-05110      Doc# 115   Filed 11/17/20   Page 1 of 19
                Memorandum Opinion and Order
   Granting Motion to Dismiss and Motion to Stay Discovery, and
    Requiring Brief in Response to Request for Attorney’s Fees

      Plaintiff WISPer Ventures Leasing LLC (“WVL”) filed a state court

action in Arizona against Debtor/Defendant Pixius Communications LLC

(“Pixius”) and various additional defendants, stating multiple claims based

on alleged breaches of certain subordination agreements. After early

procedural maneuvering, Pixius was dismissed from the action and this

Court issued an order confirming its subject-matter jurisdiction over the

remainder of the claims.

      One of the defendants, Jay S. Maxwell, who was sued in both his

individual capacity and as trustee of the Jay S. Maxwell Trust, filed a motion

to dismiss the breach of contract claims against him in his individual

capacity, arguing that only the Jay S. Maxwell Trust was involved in the

transaction at issue and that because both counts against him individually

are predicated on a breach of contract and the complaint does not allege a

contract between Mr. Maxwell and WVL, the complaint against him fails to

state a claim under Federal Rule of Civil Procedure 12(b)(6). Mr. Maxwell

also moves to stay the discovery against him and asks for his attorney’s fees.

      The Court grants Mr. Maxwell’s motion to dismiss. Under Arizona




                                       2

            Case 19-05110   Doc# 115   Filed 11/17/20   Page 2 of 19
statute § 14-11010(A) and (B) and the case law interpreting that statute, Mr.

Maxwell is shielded from personal liability on the contract entered into in his

fiduciary capacity as trustee, and WVL has alleged no tortious conduct for

which Mr. Maxwell is personally at fault. In addition, because the Court

dismisses the claims against Mr. Maxwell individually, the motion to stay the

discovery directed at him individually is also granted.

      Mr. Maxwell argues that if his motion to dismiss is granted he should

be considered the successful party in an action arising out of a contract and

awarded reasonable attorneys fees under Arizona statute § 12-341.01.

Alternatively, Mr. Maxwell moves for attorney’s fees under Arizona statute §

12-349 (attorney’s fees for “unjustified actions”). WVL should file a response

brief to Mr. Maxwell’s request within thirty days, addressing why the Court

should not award fees as requested.

I.    Factual and Procedural Background

      The following facts are alleged in WVL’s complaint. On June 1, 2015,

Pixius and WVL entered into a master lease agreement. As a material

inducement for WVL to enter into the master lease agreement with Pixius,

six subordination agreements were executed, one each with the following:

Robert G. Hanson, Jay S. Maxwell Trust, Vosburgh Family Revocable Trust,




                                        3

            Case 19-05110    Doc# 115   Filed 11/17/20    Page 3 of 19
Carol L. Murray Living Trust, Lies Investments LP, and LV Properties, GP.1

The subordination agreements refer to these individuals/entities as a “Pixius

Investor.” The subordination agreement with the Jay S. Maxwell Trust is

signed by “Jay S. Maxwell, Trustee.” The subordination agreements are to be

governed and construed in accordance with Arizona law.

      Pursuant to the subordination agreements, each of the Pixius Investors

agreed that any amounts payable by Pixius to the Pixius Investors would be

subordinate to the obligations of Pixius under the master lease agreement.

Each of the Pixius Investors also agreed not to accept any payments from

Pixius, and Pixius agreed not to make any payments to the Pixius Investors,

until all amounts due to WVL under the master lease agreement were

satisfied. Pixius agreed to “hold in trust anything of value received” and

owing to the Pixius Investors. Pixius agreed that any monies due to the

Pixius Investors would be delivered to WVL by Pixius and applied to reduce

the amount due to WVL under the master lease agreement.

      On August 2, 2017, certain individuals and entities,2 which WVL


      1  The copies of the subordination agreements attached to WVL’s complaint
are nearly illegible. Mr. Maxwell has included in his reply a copy of the
subordination agreement at issue in his motion to dismiss (Doc. 74 Exh. A). If WVL
relies on the subordination agreements in any future matters in this case, clear
copies of the subordination agreements must be provided.
       2 WVL calls these individuals/entities the “CrossFirst Debtors,” and they

include five of the six Pixius Investors. WVL states that they include: “Defendants


                                         4

             Case 19-05110    Doc# 115    Filed 11/17/20   Page 4 of 19
alleges includes “Defendant Maxwell,” not differentiating between Mr.

Maxwell and the Jay S. Maxwell Trust, executed a promissory note in favor

of CrossFirst Bank for $4,500,000. In breach of the subordination

agreements, Pixius then made payments on the debt to CrossFirst Bank for

the benefit of those individuals/entities. WVL alleges not less than

$1,007,820.96 was paid by Pixius on the debt.

      WVL also alleges that the Pixius Investors made loans to Pixius, and

that in breach of the subordination agreements, Pixius made (and the Pixius

Investors accepted) payments on account of those loans. Regarding Mr.

Maxwell, WVL alleges that “not less than $156,911.74” was paid to

“Defendant Maxwell,” again not differentiating between Mr. Maxwell and the

Jay S. Maxwell Trust. No dates are given for any of these loans or payments.

      WVL alleges that Pixius is in default of its obligations under the

master lease agreement, and that its obligations have been accelerated. On

July 23, 2019, WVL gave notice to the Pixius Investors and to Pixius of

multiple alleged defaults under the subordination agreements, and made

demand on the Pixius Investors to cure the defaults. The defaults under the

subordination agreements were not cured, and on August 5, 2019, WVL filed



Hanson, Maxwell, Vosburgh, Murray, and Lies,” but there are no documents
attached to the complaint supporting that allegation.


                                        5

            Case 19-05110    Doc# 115   Filed 11/17/20   Page 5 of 19
its complaint in Arizona state court. As of that date, Pixius was indebted to

WVL under the master lease agreement for $1,163,547, along with incurred

fees, costs, and expenses.

      The state court complaint states four counts:

   x Count 1: Only as to Pixius, for breach of contract, based on the
     payments to the Pixius Investors on the alleged insider loans.
   x Count 2: Only as to the Pixius Investors, for breach of contract, based
     on payments to the Pixius Investors on the alleged insider loans in
     breach of the subordination agreements.
   x Count 3: Only as to Pixius, for breach of contract, based on the
     payments made on the CrossFirst Bank debt.
   x Count 4: Only as to the parties involved in the CrossFirst Bank
     transaction, for breach of contract, based on the payments made on the
     CrossFirst Bank debt in breach of the subordination agreements.

The complaint seeks damages and attorneys’ fees and costs. Specifically, as to

“Defendant Maxwell,” under Count 2, the complaint seeks “not less than

$156,911.74 and any such additional sums that may have been paid to by

Pixius to or for the benefit of f Defendant Maxwell since June 1, 2015 [sic

throughout].” As to Count 4, the complaint seeks joint and several liability for

damages of not less than $1,007,820.96 and any additional sums that may

have been paid to CrossFirst Bank since June 1, 2015 for the benefit of the

Investors.

      The complaint states that the “Jay S. Maxwell Trust” is a revocable

trust, and that Jay S. Maxwell is a trustee, trustor, and beneficiary of the




                                        6

             Case 19-05110   Doc# 115   Filed 11/17/20   Page 6 of 19
trust. The complaint alleges that Mr. Maxwell is liable “both in his individual

capacity and in his capacity as trustee” of the Jay S. Maxwell Trust.

      Shortly after the state court complaint was filed, on September 17,

2019, Mr. Maxwell filed a motion to dismiss the complaint against him.

About the same time, and before the state court acted on that motion to

dismiss, Pixius filed its Chapter 11 bankruptcy petition. The state court

action was stayed, and Pixius removed the action to this Court.

      WVL responded to the removal with two pleadings: (1) a notice of

dismissal, without prejudice, of defendant Pixius from the suit,3 and (2) a

motion to remand the suit back to state court, or in the alternative, for

abstention. After full briefing and argument, the Court issued an order

denying the motion to remand or abstain. The Court concluded that, at

minimum, “related-to” jurisdiction gave the Court subject matter jurisdiction

over the case,4 remand based on equitable grounds was not warranted, and



      3  In a separate adversary proceeding between Pixius and WVL, Adversary
No. 20-5065, the parties entered an agreed order establishing certain documents
related to the master lease agreement as the documents establishing a secured
transaction between Pixius and WVL, and that the value and amount of that claim
would be determined by the Court pursuant to specified procedures in Pixius’s main
bankruptcy case.
       4 This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a)

and (b) and the Amended Standing Order of the United States District Court for the
District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy Judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,


                                          7

             Case 19-05110     Doc# 115   Filed 11/17/20   Page 7 of 19
the Court would not exercise permissive abstention. The relevant parties

have now fully briefed Mr. Maxwell’s motion to dismiss and the Court heard

oral argument on the same.

II.   Analysis

A.    Governing Standards of Law

      Federal Rule of Bankruptcy Procedure 7012(b) incorporates Federal

Rule of Civil Procedure 12(b) into all adversary proceedings, and Rule

12(b)(6) permits motions for dismissal of a complaint for “failure to state a

claim upon which relief can be granted.” To determine whether a claim has

been stated under Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’”5 A claim is facially plausible if the factual content plead, as opposed to

legal conclusions made, allow a court to draw the reasonable inference that

the stated claim is present.6




effective June 24, 2013. D. Kan. Standing Order 13-1 printed in D. Kan. Rules of
Practice and Procedure (March 2018).
       5 Williams v. Meyer (In re Williams), 438 B.R. 679, 683 (10th Cir. BAP 2010)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556
U.S. 662 (2009)).
       6 Id. (internal quotations omitted); see also Iqbal, 556 U.S. at 678 (“A claim

has facial plausibility when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct
alleged.”).


                                           8

              Case 19-05110     Doc# 115   Filed 11/17/20   Page 8 of 19
B.    Dismissal of Complaint as to Mr. Maxwell under Federal Rule of
      Civil Procedure 12(b)(6)

      As noted above, only Counts 2 and 4 of WVL’s complaint state claims as

to Mr. Maxwell. Specifically, both counts allege a breach of contract (the

subordination agreement) based on payments to the Pixius Investors by

Pixius. Mr. Maxwell moves for dismissal of the complaint against him,

arguing that because both Counts 2 and 4 are predicated on a breach of

contract, and the complaint does not allege a contract between Mr. Maxwell

and WVL, the complaint against him fails to state a claim. The parties agree

their dispute is governed by Arizona law.

      To state a claim for breach of contract, a plaintiff has the burden of

proving the existence of a contract, breach of the contract, and resulting

damages.7 To prove the existence of a valid contract, the plaintiff must show

“an offer, acceptance of the offer, and consideration,” and that the parties

“intended to be bound by the agreement.”8

      WVL purports to allege a contract between itself and Mr. Maxwell. In




      7  Chartone, Inc. v. Bernini, 83 P.3d 1103, 1111 (Ariz. Ct. App. 2004).
      8  Goodman v. Physical Res. Eng’g, Inc., 270 P.3d 852, 855 (Ariz. Ct. App.
2011). We note that there is no allegation of an implied contract, which requires
evidence of a prior course of dealing and other circumstances from which a fact-
finder could infer a contract. Id. (citing cases for proposition that an implied
contract can be found from the acts and conduct of the parties and the
circumstances surrounding a transaction).


                                          9

             Case 19-05110     Doc# 115   Filed 11/17/20   Page 9 of 19
its complaint, WVL claims it entered into the subordination agreement with

“Defendant Maxwell,” and then defines Defendant Maxwell as both the

Maxwell Trust and Mr. Maxwell individually. The actual contract attached as

an exhibit to the complaint, however, is expressly only between WVL and the

“Jay S. Maxwell Trust,” signed by Mr. Maxwell as the “Managing Member.”9

      WVL also states in its complaint that “the Maxwell Trust is a revocable

trust and Jay S. Maxwell is a trustee, trustor, and beneficiary of the Maxwell

Trust. Accordingly, Mr. Maxwell is liable both in his individual capacity and

in his capacity as trustee of the Maxwell Trust.”10 And in response to Mr.

Maxwell’s motion to dismiss pointing out that Mr. Maxwell individually is

not a party to the contract, WVL argues its breach of contract action rests on

trustee liability imposed by statute, namely Arizona state statute § 14-

11010(B). Nowhere in WVL’s complaint is § 14-11010(B) mentioned.

      Section 14-11010 is part of the Arizona Trust Code, and is titled

“Limitation on Personal Liability of Trustee.” The section states, in its

entirety:

      A. Except as otherwise provided in the contract, a trustee is not
      personally liable on a contract properly entered into in the
      trustee’s fiduciary capacity in the course of administering the trust
      if the trustee in the contract disclosed the fiduciary capacity.


      9    Doc. 74 Exh. 1 pp.1, 3.
      10   Doc. 1 p.8.


                                            10

               Case 19-05110     Doc# 115   Filed 11/17/20   Page 10 of 19
      B. A trustee is personally liable for torts committed in the course
      of administering a trust or for obligations arising from ownership
      or control of trust property, including liability for violation of
      environmental law, only if the trustee is personally at fault.

      C. A claim based on a contract entered into by a trustee in the
      trustee’s fiduciary capacity, on an obligation arising from
      ownership or control of trust property or on a tort committed in the
      course of administering a trust may be asserted in a judicial
      proceeding against the trustee in the trustee’s fiduciary capacity,
      whether or not the trustee is personally liable for the claim.

Both parties argue that § 14-11010 controls the outcome of this Court’s

decision; albeit in different directions. WVL bases Mr. Maxwell’s liability on §

14-11010(B), concluding that its complaint should go forward so it can prove

Mr. Maxwell’s “personal liability” in violating the subordination agreement.

WVL argues that because Mr. Maxwell, as the trustee of the Jay S. Maxwell

Trust, accepted funds in breach of the subordination agreement, then Mr.

Maxwell’s personal fault has been alleged.11 Mr. Maxwell argues instead that



      11  Specifically, WVL points to language in the complaint that “[t]he
Subordination Agreements obligated the [Pixius Investors] not to accept payments
from Pixius until all amounts due to [WVL] under the [master lease agreement]
were paid in full.” Doc. 1-1 p.14 ¶ 35; see also Doc. 1-1 p.10 ¶ 14 (“Pursuant to the
Subordination Agreements, each of the [Pixius Investors] agreed not to accept any
payments from Pixius until all amounts due to [WVL] under the [master lease
agreement] were satisfied.”); Doc. 1-1 p.11 ¶ 22 (“In breach of the Subordination
Agreements, Pixius has made payments to the [Pixius Investors], and the [Pixius
Investors]] have accepted payments on account of the Insider Loans. . . .”); Doc. 1-1
p.17 ¶ 47 (“The Subordination Agreements obligated the [Pixius Investors] not to
accept anything of value from Pixius until all amounts due to [WVL] were paid in
full.”); Doc. 1-1 p.18 ¶ 51 (“Had the CrossFirst Debtors fulfilled their obligations
under the Subordination Agreements, the Debt would have been reduced . . . .”).


                                          11

             Case 19-05110    Doc# 115    Filed 11/17/20   Page 11 of 19
§ 14-11010(A) absolutely insulates a trustee from liability based on contract,

while § 14-11010(B) dictates that for claims sounding in tort, a trustee may

possibly be liable, but only for obligations arising from ownership or control of

trust property.

      The Arizona state courts have addressed § 14-11010 in depth only once,

in a recent unpublished opinion from the Court of Appeals. In Bayley v.

Weiger,12 a trust listed and sold a piece of real estate, and after purchasing,

the buyers filed a state court complaint alleging various contract and tort

claims.13 The buyers sued the seller both as trustee of the trust and

individually.14 Regarding the seller’s motion to dismiss the breach of contract

claims stated against her individually, the Arizona Court of Appeals stated:

      A trustee is not personally liable on a contract that the trustee
      entered into in his or her trustee capacity if the trustee disclosed
      the fiduciary capacity. A.R.S. § 14–11010(A). A trustee is not
      personally liable for torts committed while administering a trust
      unless “the trustee is personally at fault.” A.R.S. § 14–11010(B).

      The complaint fails to state a claim for which relief can be granted
      against [the seller] individually on the contract claims. . . . The
      home purchase contract listed the Trust as the seller and was
      signed “Ralph J. Weiger Trust.” The [property disclosure
      statement] also listed the Trust as the seller and was signed
      “Ralph J. Weiger.” . . . [B]ecause the home purchase contract and
      [property disclosure statement] disclose the Trust as the seller and

      12  No. 1 CA-CV 19-0409, 2020 WL 1527411 (Ariz. Ct. App. Mar. 31, 2020).
      13  Id. at *1.
      14 Id. Shortly after the transaction at issue was completed, the original

trustee of the trust died and was replaced by a successor trustee.


                                        12

            Case 19-05110    Doc# 115   Filed 11/17/20   Page 12 of 19
      the trustee’s fiduciary capacity, [the seller] cannot be personally
      liable on the contract. See A.R.S. § 14–11010(A). Therefore, with
      regard to the contract claims, the complaint fails to allege facts
      sufficient to state a claim for which relief can be granted against
      [the seller] individually.15

The Arizona Court of Appeals then addressed the seller’s motion to dismiss

the tort claims brought against her in her individual capacity, stating:

      Likewise, the complaint fails to allege facts sufficient to state tort
      claims for which relief can be granted against [the trustee]
      individually. The complaint alleges that [the trustee] had an
      obligation to disclose known defects to [the buyers] under the [the
      disclosure statement] and failed to disclose those known defects.
      The complaint does not allege facts to support any personal
      obligation by [the trustee] to disclose known defects in the home or
      that she was personally at fault for failing to disclose any known
      defects. See A.R.S. § 14–11010(B). Therefore, the trial court
      properly granted [the trustee’s] motion to dismiss the claims
      against her individually.16

The Arizona Court of Appeals decision directly rejects WVL’s argument in

this case. Mr. Maxwell cannot be personally liable for breach of the

subordination agreement entered into by him as trustee of the Jay S.

Maxwell Trust. The subordination agreement disclosed the Jay S. Maxwell

trust as the contracting party and the complaint does not allege facts to



      15 Id. at *2.
      16 Id. at *3. Another Arizona Court of Appeals case, Four Points Properties,
LLC v. Johnson, 330 P.3d 360 (Ariz. Ct. App. 2014), without citing A.R.S. § 14-
11010, held that an individual who was the signatory to a contract as a
representative could not be held personally liable when the contract specified that it
was an agreement with a third-party owner. Id. at 367.


                                          13

             Case 19-05110    Doc# 115    Filed 11/17/20   Page 13 of 19
support the trustee’s personal fault under § 14–11010(B).

      The Ninth Circuit has also addressed § 14-11010, and reached the same

conclusions as the Arizona Court of Appeals. In Biltmore Assocs., LLC v.

Twin City Fire Ins. Co.,17 the Ninth Circuit addressed whether personal

liability could be imposed for liabilities incurred while acting as a

representative for a trust.18 Citing § 14-11010(B), the Ninth Circuit held that

a “trustee is personally liable only if he is personally at fault for the

obligation. Otherwise, the trustee is liable only in his representative

capacity.”19 Citing § 14-11010(A), the Ninth Circuit also held: “A trustee is

personally liable for obligations arising from ownership or control of trust

property only if the trustee is personally at fault.”20

      The case law supports Mr. Maxwell’s motion to dismiss. The plain



      17  572 F.3d 663 (9th Cir. 2009).
      18  Id. at 676.
       19 Id.
       20 Id. (internal emphasis removed). A federal district court in Arizona has

also interpreted the Arizona statute, although it was focused on whether a breach of
contract claim could be brought against a trustee, not the situation herein where
the court is asking whether a breach of contract claim could be brought against an
individual when the contract is entered into by the trustee. In Irwin Collateral, Inc.
v. Peters & Burris, LLC, No. CV-09-605-PHX-SMM, 2011 WL 13183109 (D. Ariz.
May 19, 2011), the court noted that § 14-11010(C) permits parties to bring an action
against a trustee in his or her official capacity, for agreements signed on behalf of a
trust with any judgment collectible out of the trust’s assets. Id. at *5. The court
stated: “If the trustee had the power, by law or in the trust agreement to enter into
the contract, and was acting in his fiduciary capacity, then a claim may be asserted
against the trustee in her fiduciary capacity.” Id. at *6.


                                          14

             Case 19-05110     Doc# 115    Filed 11/17/20   Page 14 of 19
reading of § 14-11010(A) is that a breach of contract claim cannot be

maintained against an individual trustee where, as here, the trustee entered

into the contract expressly as the trust, and signed the contract as the trustee

of that trust. As a result, Mr. Maxwell cannot be personally liable on the

contract, and WVL’s breach of contract claims against him must fail. Further,

WVL has not alleged “facts to support any personal obligation,” or to show

Mr. Maxwell’s “personal fault” thereon that would impose liability under §

14–11010(B). The paragraphs from the complaint relied upon by WVL at oral

argument do nothing more than allege a breach of the subordination

agreement by the signatories to those agreements.

      The Arizona statute is modeled after § 1010 of the Uniform Trust Code.

The Comment to that Uniform Trust Code section reinforces the case law

cited above. It states that subsection (A) governs contracts that “are properly

entered into in the trustee’s fiduciary capacity,” while subsection (B)

“addresses trustee liability arising from ownership or control of trust

property and for torts occurring incident to the administration of the trust.

Liability in such situations is imposed on the trustee personally only if the

trustee was personally at fault, either intentionally or negligently.”21 There


      21 Unif. Trust Code § 1010 cmt. Subsection (B) refers to a trustee’s liability to
third parties; not a trustee’s personal liability to beneficiaries for a breach of trust.
See Deborah Dereede Living Trust dated December 18, 2013 v. Karp, 831 S.E. 2d


                                           15

             Case 19-05110      Doc# 115    Filed 11/17/20   Page 15 of 19
are simply no facts alleged as to Mr. Maxwell in WVL’s complaint that could

support a cause of action under § 14-11010(B) for his intentional or negligent

torts. Mr. Maxwell is not a contracting party to the subordination agreement,

is shielded from liability by § 14-11010(A), and no facts have been pled that

could arise to a cause of action against him personally under § 14-11010(B).

The complaint states no facts upon which Mr. Maxwell had any obligation to

personally perform under the subordination agreement.

       WVL cites case law that it purports to be to the contrary, but the cases

are not persuasive as WVL candidly acknowledged at oral argument. For

example, in SunTrust Banks, Inc. v. Robertson, the court did grant the

plaintiff leave to amend a complaint to add a breach of contact claim against

a trustee in his personal capacity, as WVL claims.22 But the court also held

that it was granting the motion to amend because 1) the applicable contract

in that case was entered eight years prior to the state’s adoption of the

Uniform Trust Code, making the common law rule applicable that a trustee

was subject to personal liability for contracts made in the course of

administering the trust and 2) even if the Uniform Trust Code had applied,

the plaintiff had pleaded sufficient facts to state a claim for personal liability


435, 440-41 (C.C. Ct. App. 2019) (discussing Uniform Trust Code § 1010 and its
distinction for a trustee’s personal liability to beneficiaries for a breach of trust).
       22 No. 2:09cv197, 2010 WL 11569411, at *4 (E.D. Va. Mar. 9, 2010).




                                            16

              Case 19-05110     Doc# 115     Filed 11/17/20   Page 16 of 19
that was not frivolous on its face.23 Another example cited by WVL is Adler v.

Althouse, where the court upheld a judgment against a trustee in his

individual capacity for a trust’s breach of contract, but the court had also

made a finding that the trust was the “alter ego” of the individual, and the

individual’s conduct was fraudulent.24 Again, these case are inapplicable to

the facts at hand.

      WVL argued in its sur-reply briefing on the motion to dismiss and at

oral argument that it may seek leave of the Court to amend its complaint to

add tort claims against Mr. Maxwell. But potential future amendments

cannot change what is currently in front of the Court, and under Rule

12(b)(6), WVL’s current complaint fails to state a claim upon which relief may

be granted. The motion to dismiss filed by Mr. Maxwell, seeking dismissal of

the claims against Mr. Maxwell in his individual capacity, will be granted.

C.    Additional Issues

      Mr. Maxwell moved to stay discovery efforts directed at him

individually pending a ruling on his motion to dismiss. Because the Court

dismisses the individual claims against Mr. Maxwell, the Court grants that

motion to stay the individual discovery. Mr. Maxwell also filed his motion to


      23  Id.
      24 Adler v. Althouse, No. B153158, 2002 WL 31151626, at *12 (Cal. Ct. App.
Sept. 27, 2002).


                                        17

            Case 19-05110    Doc# 115   Filed 11/17/20   Page 17 of 19
stay discovery in the main bankruptcy case of Pixius,25 and should withdraw

his motion from that case.

       Finally, Mr. Maxwell argues in his motion to dismiss that if his motion

is granted, he should be considered the successful party in an action arising

out of a contract and awarded reasonable attorney’s fees under Arizona

statute § 12-341.01. Alternatively, Mr. Maxwell moves for attorney’s fees

under Arizona statute § 12-349 (attorney’s fees for “unjustified actions”).

WVL should file a response brief to Mr. Maxwell’s request for attorney’s fees

within thirty days, addressing why the Court should not award fees as

requested.

III.   Conclusion

       Mr. Maxwell’s motion to dismiss the individual claims against him is

granted. Because the Court has dismissed the individual claims against Mr.

Maxwell from this litigation, Mr. Maxwell’s motion to stay discovery is also

granted. Mr. Maxwell should withdraw the motion to stay discovery that he

filed in the main bankruptcy case associated with this adversary proceeding.

Finally, WVL should file a response brief to Mr. Maxwell’s request for

attorney’s fees within thirty days, addressing why the Court should not

award fees as requested.


       25   Case No. 19-11749, Doc. 458.


                                           18

                Case 19-05110   Doc# 115   Filed 11/17/20   Page 18 of 19
It is so Ordered.

                                ###




                                19

     Case 19-05110   Doc# 115    Filed 11/17/20   Page 19 of 19
